Case 2:20-cr-00194-MJH Document 4 Filed 08/13/20 Page 1 of 6

FILED
IN THE UNITED STATES DISTRICT COURT . AUG 13 2020
FOR THE WESTERN DISTRICT OF PENNSYLVANIA : a “

| : ~ CLERK U.S. DISTRICT COURT
UNITED STATES OF AMERICA WEST. DIST. OF PENNSYLVANIA

Vv. . Criminal No. Wb - q if

ADAM DE LA ROSA
EGYPT DE LA ROSA UNDER SEAL

INDICTMENT MEMORANDUM —
AND NOW comes the United States of America, by its attorneys, Scott W. Brady, United
_ States Attorney for the Western District of Pennsylvania, and Cindy kK. Chung and Christopher M-
Cook, Assistant United States Attorneys for said District, and submits this Indictment
Memorandum to the Court: | |
I. THE INDICTMENT

A federal grand jury retumed a thirty-one-count indictment against the above-named

‘defendants for alleged violations of federal law:

DEFENDANTS

 

COUNT OFFENSE/DATE TITLE/SECTION CHARGED

1 Fraud Conspiracy 7 18 U.S.C. § 1349 ADAM DE LA ROSA
From on or about June 30, . EGYPT DE LA ROSA
2015, and continuing thereafter
until on or about Dec. 7, 2017

2-15 Mail Fraud _ - 18 U.S.C. §§ 1341 and2 ADAM DELAROSA
Various dates from August 19, Counts 2 through 11
2015, to Sept. 27, 2017

EGYPT DE LA ROSA.

Counts 12 through 15

16-25 Wire Fraud 18 U.S.C. §§ 1343 and2. ADAM DELA ROSA
Various date from October 5, Counts 16 through 20
2015, to Sept. 18, 2017

EGYPT DE LA ROSA

Counts 21 through 25
Case 2:20-cr-00194-MJH Document 4 Filed 08/13/20 Page 2 of 6

 

_ | _ DEFENDANTS
COUNT OFFENSE/DATE TITLE/SECTION CHARGED
26-30 Aggravated Identity Theft 18 U.S.C. § 1028A(a)(1) ADAM DE LA ROSA

August 17, 2015 Counts 26-29
(Counts 26-29)

September 9, 2017 EGYPT DE LA ROSA

(Count 30) Count 30

31 Unlawful Employment 8 U.S.C. §§ - ADAM DELA ROSA
From in and around June’2015, 1324a(a)(1)(A), . EGYPT DELA ROSA
and continuing thereafter until § 1324a(a)(2), and

in and around Dec. 2017 1324(f)(1); 18 U.S:C. § 2
| Il. ELEMENTS OF THE OFFENSES |

A. - As to Count 1:

In order for the crime of Fraud Conspiracy, in violation of 18 U.S.C. § 1349, to be
established, the government must prove all of the following essential elements beyond a reasonable
doubt:

1. That two or more persons agreed to commit violations of 18 U.S.C. §§ 1341
and 1343, as charged in the Indictment;

2. That the defendant was a party to or member of that agreement; and,

3. That the defendant joined the agreement or conspiracy. knowing of its
purpose to commit violations of 18 U.S.C. §§ 1341 and 1343, and intending to join together with
at least one other alleged conspirator to achieve its objectives; that is, that the defendant and at
least one other alleged conspirator shared a unity of purpose and the intent to achieve its obj ectives.

B. As to Counts 2 through 15:

_In order for the crime of Mail Fraud, in violation of 18 U.S.C. § 1341, to be established,
the government must prove all of the following essential elements beyond a reasonable doubt:

1. That the defendant knowingly devised a scheme to defraud or to obtain
Case 2:20-cr-00194-MJH Document 4 Filed 08/13/20 Page 3 of 6

money by materially false or fraudulent pretenses and representations;

2. That the defendarit acted with the intent to defraud; and,

3. That in advancing, furthering, or carrying out the scheme, the defendant
" caused the mails to be used. |
C. As to Counts 16 through 25: —

In order for the crime of Wire Fraud, in violation of 18 US.C. § 1343, to be established,
_ the government must prove all of the following essential elements beyond a reasonable doubt:

1. | That the defendant devised a scheme to defraud or to obtain money by

materially false ot fraudulent pretenses and representations:
© 2. That the defendant acted with the intent to defraud; and,

3, That in advancing, furthering, or carrying out the scheme, the defendant
transmitted any writing, signal, or sound by means of a wire, radio, or television communication
in interstate commerce or. caused the transmission of any writing, signal, or sound of some kind
by means of a wire, radio, or television communication in interstate commerce.

Dp. ‘As to Counts 26 through 30: . |

In order for the crime of Aggravated Identity Theft, in violation of 18 U.S.C. §
1028A(a)(1), to be established, the government must prove all of the following essential elements
beyond a reasonable doubt:

1. That the defendant committed a felony violation of 18 U.S.C. § 1349, which
is a statute listed in 18 U.S.C. § 1028A(c); and,

2. That the defendant, during. and in relation to said felony violation,
knowingly transferred, possessed or used, without lawful authority, a means of identification of

another person.
Case 2:20-cr-00194-MJH Document 4 Filed 08/13/20 Page 4 of 6

E. As to Count 31:

In order for the crime of Unlawful Employment, in violation of 8US.C. §§ 1324a(a)(1)(A),
1324a(a)(2), and 1324(f)(1), to be established, the government must prove all of the following
essential elements beyond a reasonable doubt:

1. That the defendant hired for employment in the United States an alien, or
after hiring an alien, continued to employ the alien;

2. That the defendant knew the alien was an alien not authorized to undertake
the employment; and, |

3, That the defendant engaged in a pattern or practice of said hiring or said
continued employment,

Ill. PENALTIES
A. As to Count 1: Fraud Conspiracy, in violation of 18 U.S.C. § 1349:

1. A term of imprisonment for not more than twenty (20) years and if the
violation affects a financial institution, a term of imprisonment of not more than thirty (30) years;

2. A fine of not more than the greater of: (a) $250,000 (18 U.S.C. §
3571(b)(3)); or (b) an alternative fine in an amount not more than the greater of twice the gross
pecuniary gain to any person or twice the pecuniary loss to any person other than the defendant,
unless the imposition of this alternative. fine would unduly complicate or prolong the sentencing
process (18 U.S.C. § 3571(d)); and,

3. A term of supervised release of not more than three (3) years or not more
than five (5) years if the maximum imprisonment is twenty-five (25) years or more (18 U.S.C. §§

3559, 3583).
Case 2:20-cr-00194-MJH Document 4 Filed 08/13/20 Page 5 of 6

B. As to Counts 2 through 25: Mail Fraud, in violation of 18 U.S.C. § 1341, and

Wire Fraud, in violation of 18 U.S.C. § 1343:
| 1. A term of imprisonment for not more than twenty (20) years and if the
violation affects a financial institution, a term of imprisonment of not more than thirty (30) years;

2. A fine of not more than the greater of: (a) $250,000 (18 U.S.C. §
3571(b)(3)) or if the violation affects a financial institution, $1,000,000; or (b) an alternative fine
in an amount not more than the greater of twice the gross pecuniary gain to any person or twice
the pecuniary loss to any person other than the defendant, unless the imposition of this alternative
fine would unduly complicate or prolong the sentencing process (18 U.S.C. § 3571(d)); and,

3, A term of supervised release of not more than three (3) years or not more
than five (5) years if the maximum imprisonment is twenty-five (25) years or more (18 U.S.C. §§
3559, 3583). |

D. As to Counts 26 through 30: Aggravated Identity Theft, in violation of 18
U.S.C. § 1028A(a)(1): |

1. A term of imprisonment of two (2) years to run consecutively with any other
term imposed, except as stated in 18 U.S.C. § 1028A(b)(4) (18 U.S.C. § 1028A(a)(1), (b)); -

20 A fine of not more than the greater of: (a) $250,000 (18 U.S.C. §
3571(6)3)) or (b) an alternative fine in an amount not more than the greater of twice the gross |
pecuniary gain to any person or twice the pecuniary loss to any person other than the defendant,
unless the imposition of this alternative fine would unduly complicate or prolong the sentencing
process (18 U.S.C. § 3571(d)); and,

| 3, Aterm of supervised release of not more than one (1) year (18 U.S.C. §

3583).
Case 2:20-cr-00194-MJH Document 4 Filed 08/13/20 Page 6 of 6

E. . AS to Count 29: Unlawful Employment, in violation of 8 USC. §§
1324a(a)(1)(A), 1324a(a)(2), and 1324a(f)(1): |
1. A term of imprisonment of not more than six months (8 U.S.C. § 1324a(£));
2. A fine of not more than $3,000 for each unauthorized alien with respect to
- whom such a violation occurs (id.); and, |
3. A term of supervised release of not more than one year (18 U.S.C. § 3583).
IV. MANDATORY SPECIAL ASSESSMENT .
A mandatory special assessment of $100.00 must be imposed at each count of conviction
at Counts | through 30 and of $10.00 at Count 31, pursuant to 18 U.S.C. § 3013. |
- V. RESTITUTION
Restitution may be required in this case as to Counts 1 through 28, together with any
authorized penalty, as part of the defendant's sentence pursuant to 18 U.S.C. §§ 3663, 3663A, and
3664. |
VI. FORFEITURE.
As set forth in the Indictment, forfeiture may be applicable in this case.
Respectfully submitted,
SCOTT W. BRADY

United States Attorney

/s/ Cindy K. Chung
CINDY K. CHUNG
Assistant U.S. Attorney
PA ID No. 317227

/s/ Christopher M. Cook
CHRISTOPHER M. COOK
Assistant U.S. Attorney

KS ID 2386
